                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 HERBERT BLAKENEY,                          )
                                            )        Civil Action No. 19 – 1515
                         Plaintiff,         )
                                            )
                    v.                      )        Magistrate Judge Lisa Pupo Lenihan
                                            )
 SUPT. GILMORE, et al.,                     )
                                            )
                         Defendants.        )
                                            )



                                  MEMORANDUM OPINION

       This case is before the Court on the “Affidavit Petition for Special Preliminary

Injunctions and Emergency Temporary Restraining Orders,” filed by Plaintiff Herbert Blakeney

(“Plaintiff”) on November 22, 2019. (ECF No. 2.) For purposes of this Opinion, it will be

construed as a Motion for Preliminary Injunction.

   I. Introduction

       On November 22, 2019, Plaintiff, a capital case prisoner currently incarcerated at the

State Correctional Institution at Greene (“SCI Greene”), commenced this action by filing the

instant Motion for Preliminary Injunction. See (ECF No. 1.) This Motion, however, was

unaccompanied by a complaint or filing fee/motion for leave to proceed in forma pauperis. On

December 9, 2019, Plaintiff a Motion to Appoint Counsel (ECF No. 3) and a Motion to Transfer

Case to the Middle District of Pennsylvania (ECF No. 4).

       In his Motion, Plaintiff claims that he has been denied access to the courts by staff

members at SCI-Greene. When he filed a grievance about the issue, he was met with retaliation
                                                 1
by those staff members from whom he later sought separations and/or a transfer to the State

Correctional Institution Phoenix (“SCI Phoenix”). These requests were denied but Plaintiff was

offered “self lock-up” although it is unclear whether he elected this form of custody. Plaintiff

claims that he has been subjected to retaliation ever since and is now in fear of his life and

property.

       Presumably in support of his access to courts claim, Plaintiff states that he has been

denied access to his legal materials and property and that he has court ordered deadlines in his

criminal case that he cannot meet without it. He also claims that he has been denied access to

extra time in the law library, which he alleges is inadequate, and that his eyeglasses were stolen

to prevent him from litigating.

       Plaintiff also makes several complaints unrelated to his criminal case such as being

denied his “open face head warmer” that protects him from the cold temperature since he has a

metal plate in his face. He also states that correctional staff lie to him daily, never answer or

delay in answering his request slips and enforce invalid write-ups against him. He claims that

they denied him a hardship transfer and put him on phone restrictions, both without legal cause,

and denied him job assignments for which he qualified. He generally asserts that they fail to

investigate his grievances and cover-up wrongdoing.

       He requests that this Court order his immediate transfer to SCI-Phoenix with all his

personal and legal property, order the return of his head warmer and the “restart” of his

grievance appeals for the invalid write-ups.



   II. Legal Standard




                                                  2
       Motion for preliminary injunctive relief are governed by Rule 65 of the Federal Rules of

Civil Procedure 1 and are judged against exacting legal standards. To obtain a preliminary

injunction or a temporary restraining order, a movant “must satisfy the traditional four-factor

test: (1) a likelihood of success on the merits; (2) he or she will suffer irreparable harm if the

injunction is denied; (3) granting relief will not results in even greater harm to the non-moving

party; and (4) the public interest favors such relief.” Miller v. Mitchell, 598 F.3d 139, 147 (3d

Cir. 2010). It is the movant’s burden to show a likelihood of success on the merits. Campbell

Soup Co. v. ConAgra Inc., 977 F.2d 86, 90 (3d Cir. 1992).

       Preliminary injunctive relief is not granted as a matter of right. Kershner v.

Mazurkiewicz, 670 F.2d 440 ,443 (3d Cir. 1982), see also Thomas v. Pennsylvania Dep’t of

Corr., 3:13-CV-2661, 2014 WL 3955105, at *1 (M.D. Pa. Aug. 13, 2014) (“An injunction is an

‘extraordinary remedy’ that is never awarded as of right.”). Rather, the decision to grant or deny

such relief is committed to the discretion of the district court. United States v. Price, 688 F.2d

204, 210 (3d Cir. 1982).

       Generally, preliminary injunctive relief is an extraordinary remedy that places precise

burdens on the moving party, and “[t]he preliminary injunction must be the only way of

protecting the plaintiff from harm.” Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d

797, 801 (3d Cir. 1989). “It has been well stated that upon an application for a preliminary

injunction to doubt is to deny.” Madison Square Garden Corp. v. Braddock, 90 F.2d 924, 927

(3d Cir. 1937). Further, where the requested preliminary injunctive relief “is directed not merely

at preserving the status quo but . . . at providing mandatory relief, the burden on the moving

1
 Pursuant to Rule 65(a)(1) of the Federal Rules of Civil Procedure, a “court may issue a
preliminary injunction only on notice to the adverse party.” Fed. R. Civ. P. 65(a)(1). In contrast,
a “court may issue a temporary restraining order without written or oral notice to the adverse
party or its attorney” if certain conditions are met. Fed. R. Civ. P. 65(b)(1).
                                                  3
party is particularly heavy.” Punnet v. Carter, 621 F.2d 578, 582 (3d Cir. 1980). Mandatory

injunctions should be used sparingly. United States v. Price, 688 F.2d 204, 212 (3d Cir. 1982).

       For a party to sustain his burden of proof that he is entitled to preliminary injunctive

relief under Rule 65, he must demonstrate both a reasonable likelihood of success on the merits

and irreparable harm if the requested relief is not granted. Abu-Jamal v. Price, 154 F.3d 128,

133 (3d Cir. 1998); Kershner, 670 F.2d at 443. “As these elements suggest, there must be ‘a

relationship between the injury claimed in the party’s motion and the conduct asserted in the

complaint.’” Ball v. Famiglio, 396 F. App’x 836, 837 (3d Cir. 2010) (quoting Little v. Jones,

607 F.3d 1245, 1251 (10th Cir. 2010) (quoting Devose v. Herrington, 42 F.3d 470, 471 (8th Cir.

1994)). “To establish a reasonable probability of success on the merits, the moving party must

produce sufficient evidence to satisfy the essential elements of the underlying cause of action.”

Sutton v. Cerullo, 3:CV-10-1899, 2014 WL 3900235, at *5 (M.D. Pa. Aug. 8, 2014). To

establish irreparable injury, “the moving party must establish that the harm is imminent and

probable.” Stilp v. Contino, 629 F. Supp. 2d 449, 466 (M.D. Pa. 2009). “The mere risk of injury

is not sufficient to meet this standard.” Id. And the burden of showing irreparable injury “is not

an easy burden” to meet. Moore v. Mann, 3:CV-13-2771, 2014 WL 3893909, at *2 (M.D. Pa.

Aug 7, 2014). In assessing a motion for preliminary injunctive relief, the court must also

consider the harm to the defendants and whether granting the preliminary injunction will be in

the public interest. New Jersey Retail Merchants Ass’n v. Sidamon-Eristoff, 669 F.3d 374, 388

(3d Cir. 2012).



   III. Discussion




                                                 4
          First, it is noted that Plaintiff did not file a complaint with his Motion and therefore not

all the factors of the traditional four-factor test, which a party must satisfy in order to obtain

preliminary injunctive relief, can be assessed. Nevertheless, based on the allegations in the

Motion itself, Plaintiff has not shown an immediate irreparable injury justifying the grant of such

relief.

          “Irreparable injury is established by showing that Plaintiff will suffer harm that ‘cannot

be redressed by a legal or an equitable remedy following trial.’ Instant Air Freight Co. v. C.F.

Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989) (‘The preliminary injunction must be the only

way of protecting the plaintiff from harm’).” Messner v. Bunner, No. 07-112E, 2009 WL

1406986, at *4 (W.D. Pa. May 19, 2009). In this context, the word irreparable has a specific

meaning and connotes “that which cannot be repaired, retrieved, put down again, [or] atoned for

. . . .” Acierno v. New Castle County, 40 F.3d 645, 653 (3d Cir. 1994) (citations omitted). Thus,

an injunction will not issue “simply to eliminate the possibility of a remote future injury . . . .”

Acierno, 40 F.3d at 655 (citation omitted). Plaintiff, who has the burden of showing an

imminent threat of irreparable injury, has failed to meet this precise burden with respect to his

various requests for preliminary injunctive relief. 2

          Moreover, granting the requested preliminary injunctive relief would “effectively have

the federal courts making ad hoc, and individual, decisions concerning the treatment of a single

prisoner, [which] could harm both the defendants’ and the public’s interest.” Kelly v. Merrill,

2014 WL 7740025, at *9 (M.D. Pa. Dec. 11, 2014); see generally Jenkins v. Crayton, 2013 WL

3467191, at *2 (W.D. Pa. July 10, 2013) (“The federal courts are not overseers of the day-to-day

2
 Importantly, in regard to his access to courts complaint, the docket to the criminal case appeal
referenced by Plaintiff in his Motion, and for which he complained he would miss his court
ordered deadline of November 27th, indicates that Plaintiff was granted an extension of time on
November 25th. See Commonwealth v. Blakeney, 782 CAP (Pa.).
                                                     5
management of prisons. Prison officials require broad discretionary authority as the ‘operation

of a correctional institution is at best an extraordinary difficult undertaking.’” (quoting Wolff v.

McDonnell, 418 U.S. 539, 566 (1974)). Accordingly, the balance of the hardships does not

weigh in favor of granting Plaintiff his requests for preliminary injunctive relief.

   IV. Conclusion

       In sum, Plaintiff has not demonstrated that he suffers from an immediate irreparable

harm, and, considering that granting him the requested relief may adversely affect the interest of

the defendants and the public, the Court will deny his Motion and administratively close this

case. Plaintiff may reopen this case by filing a complaint that is accompanied by the $400.00

filing fee. In the alternative, Plaintiff may submit a properly completed motion for leave to

proceed in forma pauperis with the required affidavit and certified copy of his prisoner account

statement for the previous six months. See 28 U.S.C. § 1915(a)(1)-(2). If the motion is granted,

the case will be reopened.

       Plaintiff should note that pursuant to 28 U.S.C. § 1915(g), a prisoner who, on three or

more prior occasions while incarcerated, has filed an action in a federal court that was dismissed

as frivolous, malicious, or for failure to state a claim upon which relief may be granted, must be

denied in forma pauperis status unless he is in imminent danger of serious physical injury. This

Court takes judicial notice of the court records and dockets of the Third Circuit Court of Appeals

and the federal courts located in Pennsylvania. See DiNicola v. DiPaolo, 945 F. Supp. 848, 854

n.2 (W.D. Pa. 1996) (court is entitled to take judicial notice of public records). The dockets of

those courts reveal that Plaintiff has had the following actions or appeals dismissed as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i): Blakeney v. Dauphin County Prison, et al., No. 05-

1980 (3d Cir. Dec. 8, 2005) and Blakeney, et al. v. Dauphin County, et al., No. 04-791 (M.D. Pa.

                                                  6
Aug. 2, 2004). Plaintiff has also had the following case dismissed for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and/or 28 U.S.C. § 1915A: Blakeney v. Marsico, No.

08-1384 (W.D. Pa. Jan. 3, 2009). Additionally, the Third Circuit dismissed the following appeal

pursuant to 28 U.S.C. § 1915(e)(2)(B): Blakeney, et al. v. Dauphin County, et al., 04-3269 (3d

Cir. April 7, 2005). As such, Plaintiff has accumulated at least “three strikes” within the

contemplation of 28 U.S.C. § 1915(g) and cannot proceed in forma pauperis unless he is in

imminent danger of serious physical injury at the time he files his complaint.

       A separate Order follows.

       Dated: December 12, 2019.


                                                             ______________________
                                                             Lisa Pupo Lenihan
                                                             United States Magistrate Judge


Cc:    Herbert Blakeney
       FB5713
       SCI Greene
       175 Progress Drive
       Waynesburg, PA 15370




                                                 7
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 HERBERT BLAKENEY,                            )
                                              )        Civil Action No. 19 – 1515
                          Plaintiff,          )
                                              )
                     v.                       )        Magistrate Judge Lisa Pupo Lenihan
                                              )
 SUPT. GILMORE, et al.,                       )
                                              )
                          Defendants.         )
                                              )

                                               ORDER

        AND NOW, this 12th day of December, 2019, and for the reasons set forth in the Court’s

accompanying Memorandum Opinion,

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Preliminary Injunction (ECF

No. 2) is denied.

        IT IS FURTHER ORDERED that Plaintiff’s Motion to Appoint Counsel (ECF No. 3)

is denied without prejudice to Plaintiff’s right to refile if this case is reopened.

        IT IS FURTHER ORDERED that the Clerk of Court is directed to administratively

close this case and include a copy of a prisoner civil rights complaint with this Order.

        AND IT IS FURTHER ORDERED that, in accordance with the Magistrate Judges Act,

28 U.S.C. § 636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, Plaintiff is

allowed fourteen (14) days from the date of service of a copy of this Order to file objections.

Failure to file timely objections will constitute a waiver of any appellate rights.



                                                                ______________________
                                                                Lisa Pupo Lenihan
                                                                United States Magistrate Judge
                                                   8
Cc:   Herbert Blakeney
      FB5713
      SCI Greene
      175 Progress Drive
      Waynesburg, PA 15370




                             9
